November 7 2007


                                  CERTIFICATE OF SERVICE


        I hereby certify that I served true and accurate copies of the opinion issued
November 7, 2007, by depositing copies into the U.S. mail, postage prepaid, addressed to
the following:

Tom L. Lewis
Lewis, Slovak & Kovacich, P.C.
725 3rd Ave. N.
P.O. Box 2325
Great Falls MT 59403
Andrew D. Huppert
Attorney at Law
257 W. Front Street
PO Box 7187
MISSOULA MT 59807-7187
Gig A. Tollefsen
Attorney at Law
1 W. Main Street
Bozeman MT 59715
Marshal L. Mickelson
Attorney at Law
129 W. Park St.
P.O. Box 509
Butte MT 59703
Lawrence A. Anderson
Attorney at Law
#18 6th St. North
P.O. Box 2608
Great Falls MT 59403
Victoria Laeder Francis
Attorney at Law
P.O. Box 1478
Billings MT 59103
Mikel L. Moore
Attorney at Law
160 Heritage Way
P.O. Box 7370
Kalispell MT 59904
Christian D. Tweeten
Attorney at Law
Atty. Gen. Office
P.O. Box 201401
Helena MT 59620
Michael G. Eiselein
Attorney at Law
225 N. 23rd St.
P.O. Box 1729
Billings MT 59103
Robert Norman Lane
Attorney at Law
Dept. of Fish, Wildlife & Parks
1420 E. 6th Ave.
Helena MT 59620
H. Thomas Byron, III
U.S. Department of Justice
Civil Division/Appellate Staff
950 Pennsylvania Avenue, NW
Washington DC 20530-0001
Hon. William W. Schwarzer
450 Golden Gate Avenue
San Francisco CA 94102
Hon. Ronald M. Gould
Park Place Building
1200 6th Avenue, 21st Floor
Seattle WA 98101-3123
Hon. Marsha S. Berzon
James R. Browning U.S.
Courthouse
95 7th Street 54103-1526
P.O. Box 1931939
San Francisco CA 94119-1939
Cathy Catterson
Clerk of the U.S. Court of
Appeals-Ninth
P.O. Box 193939
San Francisco CA 94119-3939
Jamie Louis Leinberger
303 South Dean
Bay City MI 48706




        Dated this 8th day of November, 2007.


Darlene K. Gallagher
Appellate Case Manager